UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than Chinas market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greeces debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnams disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnams managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective High current income consistent with what Putnam Investment Management, LLC believes to be prudent risk Net asset value June 30, 2015 Class IA: $11.55 Class IB: $11.45 Total return at net asset value Barclays U.S. Aggregate (as of 6/30/15) Class IA shares* Class IB shares† Bond Index 6 months 1.08% 0.92% –0.10% 1 year 1.59 1.35 1.86 5 years 32.44 30.97 17.90 Annualized 5.78 5.54 3.35 10 years 75.70 71.29 54.38 Annualized 5.80 5.53 4.44 Life 503.31 471.20 468.10 Annualized 6.78 6.56 6.56 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Portfolio composition Agency pass-through 42.1% Investment-grade corporate bonds 23.6% Commercial MBS 23.0% Agency collateralized mortgage obligations 19.7% Non-agency residential MBS 7.6% Asset-backed securities 3.7% High-yield corporate bonds 2.3% Emerging-market bonds 0.9% Equity investments 0.6% Municipal Bonds 0.4% Cash and net other assets 15.4% Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating period payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit quality P-1 2.5% Aaa 64.0% Aa 2.4% A 6.6% Baa 25.1% Ba 8.8% B 5.2% Caa and below 4.7% Not rated –19.3% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To be announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six-month reporting period ended June 30, 2015? Early in the period, the combination of a stock market pullback, weaker-than-expected U.S. economic growth, and continued worries about deflation in Europe fueled investors’ appetite for government bonds. As a result, the yield on the benchmark 10-year U.S. Treasury fell from 2.17% at the beginning of January to 1.68% at the end of the month, which was the low mark for the reporting period. In February, however, concern that the Federal Reserve might start raising its target for short-term interest rates in June hampered Treasuries, causing prices to fall and yields to move higher. However, not all areas of the bond market suffered: High-yield corporate bonds rose as investors gravitated toward their higher yields and improved valuations following a late 2014 selloff. During March, dovish comments by Fed Chair Janet Yellen reassured investors that the central bank is likely to take a cautious approach toward raising rates, which helped Treasuries modestly rebound. As we moved into April and May, economic indicators signaled an improving growth outlook in both the United States and the eurozone. Worries over deflation risks in the eurozone diminished amid the European Central Bank’s stimulative bond-buying program. As a result, investor demand for securities considered to be global safe havens waned. Uncertainty over Greece caused broad swings in global financial markets in June, and bonds suffered across the board. On the last day of the second quarter, Greece requested a new bailout that eurozone officials dismissed as insufficient to meet creditors’ demands. The country subsequently defaulted on a $1.7 billion repayment to the International Monetary Fund. Greek and European policymakers became engaged in negotiations about a new aid package for Greece, with some concern about the future of its membership in the eurozone. Within this environment, bond yields were volatile but rose during the period, with the yield on the 10-year Treasury reaching 2.49% on June 30. Investment-grade bond prices modestly declined, as measured by the -0.10% return of the broad Barclays U.S. Aggregate Bond Index, the fund’s benchmark. Which holdings and strategies had the biggest influence on the portfolio’s relative performance? Our prepayment and mortgage credit strategies were the biggest contributors to performance versus the benchmark. As interest rates trended higher during the period, mortgage refinancing became less attractive, resulting in slower prepayment speeds on the agency interest-only collateralized mortgage obligations [IO CMOs] held by the fund, which aided their performance. In mortgage credit, our investments in subordinated mezzanine commercial mortgage-backed securities [CMBS] were the most additive. Mezzanine CMBS benefited from improving commercial real estate fundamentals, along with persistent investor demand for higher-yielding bonds. Our interest-rate and yield-curve positioning also contributed to relative performance. The fund was defensively positioned for a rising rate environment, which worked well over the reporting period. Specifically, we kept the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark, meaning the fund was comparatively less sensitive to rate fluctuations. This positioning helped relative performance as rates rose. How did you use derivatives during the period? We used interest rate swaps to hedge term structure risk and for yield curve positioning. In addition, swap options, also known as swaptions, were used to manage downside risks, including hedging duration and convexity, and for isolating prepayment risk. Finally, we used total return swaps to hedge sector exposure risk and gain exposure to certain sectors. What is your outlook for the months ahead, and how are you positioning the portfolio? The Fed has indicated that it no longer wishes to give specific guidance on the timing of policy changes and has instead described its approach as being “data dependent.” With the U.S. economy appearing to rebound in the second quarter and core inflation showing signs of reemerging, we think it’s likely that the central bank may implement its first rate increase in September. If the economy continues on a trajectory broadly similar to what we expect, we believe the Fed could hike rates again before year-end. While this is our current view, we believe there are possible factors that could cause the Fed to delay, such as renewed dollar strength, coupled with volatility in Europe and Asia. In any event, if the Fed does begin raising rates, we think it will proceed cautiously in an effort to avoid stoking excessive volatility in the financial markets. As for fund positioning, we have been planning to continue de-emphasizing interest-rate risk by keeping the portfolio’s duration shorter than the benchmark’s duration. We expect to maintain our allocations to mezzanine CMBS, investment-grade corporate bonds, and IO CMOs. Within parts of the market that are subject to prepayment risk, we’re cognizant of a risk emanating from a recently enacted Federal Housing Administration policy that reduces the mortgage insurance premiums charged to certain borrowers. While we acknowledge that this policy could accelerate refinancing to some extent, we believe it is unlikely to have a major impact on the overall pace of residential refinancing. What’s more, we continue to find prepayment risk attractive, given our view that there is a likelihood of higher interest rates as the U.S. economic recovery matures. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. 2 Putnam VT Income Fund Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Michael V. Salm is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Kevin F. Murphy. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.55% 0.80% Annualized expense ratio for the six-month period ended 6/30/15 0.55% 0.80% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $2.74 $3.99 $2.76 $4.01 Ending value (after expenses) $1,010.80 $1,009.20 $1,022.07 $1,020.83 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Income Fund The fund’s portfolio 6/30/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (44.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.4%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, July 1, 2045 $3,000,000 $3,269,063 4s, with due dates from March 20, 2044 to July 20, 2044 2,951,603 3,176,856 4s, TBA, July 1, 2045 3,000,000 3,179,297 3 1/2s, TBA, July 1, 2045 3,000,000 3,113,672 3s, TBA, July 1, 2045 3,000,000 3,028,828 U.S. Government Agency Mortgage Obligations (39.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 1,553,533 1,709,230 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,620,474 2,702,351 3s, March 1, 2043 834,521 832,826 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, July 1, 2045 2,000,000 2,273,750 5 1/2s, TBA, July 1, 2045 2,000,000 2,246,562 5s, March 1, 2038 42,051 46,538 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,032,483 2,211,102 4 1/2s, TBA, July 1, 2045 5,000,000 5,405,860 4s, with due dates from June 1, 2042 to June 1,2044 12,989,065 13,843,336 3 1/2s, July 1, 2043 864,966 893,449 3 1/2s, TBA, July 1, 2045 26,000,000 26,790,156 3s, TBA, July 1, 2045 57,000,000 56,768,416 Total U.S. government and agency mortgage obligations (cost $132,635,984) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020Δ $132,000 $133,927 Total U.S. treasury obligations (cost $131,937) MORTGAGE-BACKED SECURITIES (44.0%)* Principal amount Value Agency collateralized mortgage obligations (17.0%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.858s, 2032 $42,714 $60,774 IFB Ser. 3408, Class EK, 25.047s, 2037 372,237 579,515 IFB Ser. 2976, Class LC, 23.74s, 2035 56,266 85,829 IFB Ser. 2979, Class AS, 23.593s, 2034 18,708 22,423 IFB Ser. 3072, Class SM, 23.116s, 2035 250,090 374,218 IFB Ser. 3065, Class DC, 19.304s, 2035 415,984 598,979 IFB Ser. 2990, Class LB, 16.472s, 2034 325,782 430,608 IFB Ser. 3852, Class NT, 5.815s, 2041 734,626 747,731 IFB Ser. 310, Class S4, IO, 5.765s, 2043 853,757 209,444 IFB Ser. 314, Class AS, IO, 5.705s, 2043 2,215,471 532,607 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,682,299 524,628 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,065,393 229,912 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,259,349 211,571 Ser. 3707, Class PI, IO, 4 1/2s, 2025 824,596 74,609 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.337s, 2025 965,000 974,112 Ser. 4116, Class MI, IO, 4s, 2042 2,472,811 535,828 Ser. 4013, Class AI, IO, 4s, 2039 1,975,814 321,815 Ser. 4338, Class TI, IO, 4s, 2029 2,430,004 308,781 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 3.987s, 2025 $450,000 $444,261 Ser. 311, IO, 3 1/2s, 2043 1,826,056 415,420 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,551,077 472,230 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,359,221 289,623 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,127,829 787,809 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,517,170 339,821 Ser. 3995, Class KI, IO, 3 1/2s, 2027 2,048,592 218,359 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M3, 3.487s, 2027 500,000 489,432 Ser. 4182, Class GI, IO, 3s, 2043 4,423,679 523,768 Ser. 4141, Class PI, IO, 3s, 2042 2,187,591 284,737 Ser. 4158, Class TI, IO, 3s, 2042 5,504,910 719,932 Ser. 4165, Class TI, IO, 3s, 2042 6,539,204 804,976 Ser. 4176, Class DI, IO, 3s, 2042 4,983,821 631,101 Ser. 4183, Class MI, IO, 3s, 2042 2,118,840 271,000 Ser. 4206, Class IP, IO, 3s, 2041 2,096,194 269,046 Ser. 4215, Class EI, IO, 3s, 2032 2,562,395 351,712 Ser. 4039, Class PI, IO, 2 1/2s, 2027 6,300,444 594,427 FRB Ser. T-56, Class A, IO, 0.524s, 2043 4,123,851 69,429 Ser. 3835, Class FO, PO, zero %, 2041 2,482,186 2,121,847 Ser. 3369, Class BO, PO, zero %, 2037 9,475 8,345 Ser. 3391, PO, zero %, 2037 63,385 56,657 Ser. 3300, PO, zero %, 2037 102,073 87,497 Ser. 3175, Class MO, PO, zero %, 2036 19,089 17,201 Ser. 3210, PO, zero %, 2036 41,304 38,844 Ser. 3326, Class WF, zero %, 2035 9,041 7,376 FRB Ser. T-56, Class 2, IO, zero %, 2043 11,849,243 — FRB Ser. 3117, Class AF, zero %, 2036 6,893 5,450 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,076 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.778s, 2036 248,458 456,452 IFB Ser. 06-8, Class HP, 23.881s, 2036 317,842 487,038 IFB Ser. 05-45, Class DA, 23.734s, 2035 606,658 913,782 IFB Ser. 07-53, Class SP, 23.514s, 2037 206,790 312,969 IFB Ser. 05-122, Class SE, 22.446s, 2035 482,052 696,503 IFB Ser. 05-75, Class GS, 19.689s, 2035 244,159 330,315 IFB Ser. 05-106, Class JC, 19.544s, 2035 241,972 358,669 IFB Ser. 05-83, Class QP, 16.908s, 2034 72,033 94,455 IFB Ser. 11-4, Class CS, 12.526s, 2040 383,211 461,453 Ser. 06-10, Class GC, 6s, 2034 130,307 130,959 IFB Ser. 13-101, Class AS, IO, 5.763s, 2043 5,133,889 1,286,552 IFB Ser. 13-103, Class SK, IO, 5.733s, 2043 945,759 236,666 IFB Ser. 13-101, Class SE, IO, 5.713s, 2043 2,720,436 678,450 IFB Ser. 13-102, Class SH, IO, 5.713s, 2043 2,778,732 670,953 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 1,447,436 309,230 Ser. 418, Class C24, IO, 4s, 2043 1,818,811 398,547 Ser. 12-124, Class UI, IO, 4s, 2042 5,451,159 1,136,022 Ser. 12-118, Class PI, IO, 4s, 2042 2,310,111 457,561 Ser. 12-40, Class MI, IO, 4s, 2041 2,660,038 464,970 Ser. 12-62, Class EI, IO, 4s, 2041 3,086,466 570,113 Ser. 12-22, Class CI, IO, 4s, 2041 2,154,863 389,953 Ser. 418, Class C15, IO, 3 1/2s, 2043 3,965,970 877,595 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,843,780 293,219 Ser. 13-55, Class IK, IO, 3s, 2043 1,789,597 239,645 Ser. 12-144, Class KI, IO, 3s, 2042 6,498,779 844,061 Ser. 13-55, Class PI, IO, 3s, 2042 3,066,983 356,475 Ser. 13-67, Class IP, IO, 3s, 2042 3,349,083 362,639 Ser. 13-30, Class IP, IO, 3s, 2041 1,989,000 188,935 Ser. 13-23, Class LI, IO, 3s, 2041 2,199,378 212,130 Ser. 13-7, Class EI, IO, 3s, 2040 2,786,530 465,295 Putnam VT Income Fund 5 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 14-28, Class AI, IO, 3s, 2040 $4,296,837 $602,730 Ser. 13-69, IO, 3s, 2031 2,901,211 351,192 FRB Ser. 03-W10, Class 1, IO, 0.905s, 2043 2,434,258 52,013 Ser. 07-64, Class LO, PO, zero %, 2037 43,558 39,870 Ser. 372, Class 1, PO, zero %, 2036 53,874 51,418 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 1,213,851 252,882 IFB Ser. 13-129, Class SN, IO, 5.963s, 2043 1,131,156 197,251 IFB Ser. 14-90, Class HS, IO, 5.913s, 2044 1,218,158 289,776 IFB Ser. 11-70, Class SM, IO, 5.705s, 2041 1,568,376 272,725 Ser. 14-36, Class WI, IO, 5 1/2s, 2044 1,588,423 362,288 Ser. 14-25, Class QI, IO, 5s, 2044 3,883,272 840,651 Ser. 13-3, Class IT, IO, 5s, 2043 1,510,123 331,454 Ser. 11-116, Class IB, IO, 5s, 2040 1,241,192 76,735 Ser. 13-16, Class IB, IO, 5s, 2040 2,041,202 146,808 Ser. 10-35, Class UI, IO, 5s, 2040 1,683,448 345,107 Ser. 10-9, Class UI, IO, 5s, 2040 7,944,163 1,640,406 Ser. 09-121, Class UI, IO, 5s, 2039 3,548,197 721,171 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 718,583 123,805 Ser. 12-129, IO, 4 1/2s, 2042 1,535,790 341,483 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,572,701 311,508 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,506,005 292,730 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,338,655 308,212 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,707,879 197,977 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,515,409 338,297 Ser. 15-53, Class MI, IO, 4s, 2045 2,695,739 640,133 Ser. 14-2, Class IL, IO, 4s, 2044 4,176,618 826,093 Ser. 14-63, Class PI, IO, 4s, 2043 1,765,220 314,562 Ser. 13-4, Class IC, IO, 4s, 2042 1,871,642 442,359 Ser. 12-56, Class IB, IO, 4s, 2042 2,994,144 562,334 Ser. 12-50, Class PI, IO, 4s, 2041 1,934,517 364,656 Ser. 12-41, Class IP, IO, 4s, 2041 4,034,160 745,884 Ser. 14-4, Class IK, IO, 4s, 2039 2,725,025 390,687 Ser. 14-162, Class DI, IO, 4s, 2038 2,411,856 293,498 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 2,261,571 399,597 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,882,744 259,856 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,337,529 342,729 Ser. 12-136, IO, 3 1/2s, 2042 2,613,504 587,019 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,935,823 418,719 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 3,798,463 320,286 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,742,566 252,986 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,824,848 250,187 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,669,069 196,266 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 4,034,704 558,766 Ser. 13-53, Class PI, IO, 3s, 2041 2,993,990 347,123 Ser. 13-23, Class IK, IO, 3s, 2037 1,461,698 200,443 Ser. 14-46, Class KI, IO, 3s, 2036 1,520,184 177,953 Ser. 14-44, Class IC, IO, 3s, 2028 3,397,547 369,487 Ser. 13-H08, IO, 2.929s, 2063 4,134,712 400,571 Ser. 10-151, Class KO, PO, zero %, 2037 248,664 221,406 Ser. 06-36, Class OD, PO, zero %, 2036 6,438 5,617 Commercial mortgage-backed securities (19.4%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 672,000 687,794 Ser. 07-2, Class A2, 5.634s, 2049 38,757 38,878 Ser. 06-6, Class A2, 5.309s, 2045 51,567 51,684 FRB Ser. 07-1, Class XW, IO, 0.503s, 2049 3,122,169 22,067 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.497s, 2051 8,538,658 63,382 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.515s, 2042 $319,000 $324,780 FRB Ser. 05-5, Class B, 5.47s, 2045 1,500,000 1,505,700 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.448s, 2041 921,013 12,944 FRB Ser. 04-4, Class XC, IO, 0.26s, 2042 1,319,055 2,294 Ser. 05-1, Class XW, IO, zero %, 2042 17,264,599 173 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 371,409 FRB Ser. 04-PR3I, Class X1, IO, 0.486s, 2041 239,977 516 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.597s, 2039 1,937,000 1,936,225 FRB Ser. 06-PW14, Class X1, IO, 0.829s, 2038 7,438,842 105,334 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.686s, 2029 872,021 35,256 CD Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.548s, 2049 16,657,329 133,259 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.76s, 2047 241,000 244,013 FRB Ser. 11-C2, Class E, 5.76s, 2047 391,000 414,722 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.675s, 2046 6,771,443 478,667 FRB Ser. 14-GC19, Class X, IO, 1.484s, 2047 10,100,229 776,708 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.261s, 2046 1,245,000 1,206,766 FRB Ser. 13-GC11, Class D, 4.604s, 2046 531,000 504,353 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.155s, 2045 1,750,191 180,385 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 324,000 327,561 FRB Ser. 12-CR1, Class XA, IO, 2.282s, 2045 6,561,036 629,689 FRB Ser. 14-CR16, Class XA, IO, 1.425s, 2047 2,700,136 187,570 FRB Ser. 14-UBS6, Class XA, IO, 1.23s, 2047 10,031,847 677,852 FRB Ser. 06-C8, Class XS, IO, 0.715s, 2046 22,577,746 126,401 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 542,000 412,578 Ser. 14-CR18, Class E, 3.6s, 2047 775,000 581,034 FRB Ser. 07-C9, Class AJFL, 0 7/8s, 2049 404,000 392,417 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.217s, 2049 40,305,676 120,917 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 366,000 367,567 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 385,973 417,816 FRB Ser. 02-CP3, Class AX, IO, 1.496s, 2035 54,510 1,340 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 334,000 290,802 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s,2049 343,949 345,561 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 142,030 142,030 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 2.2s, 2033 167,093 314 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.936s, 2032 45,397 40,857 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.219s, 2045 35,980,253 354 6Putnam VT Income Fund MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GE Commercial Mortgage Corp. Trust 144A Ser. 07-C1, Class XC, IO, 3/8s, 2049 $49,953,838 $171,741 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.693s, 2043 4,247,987 7,629 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 96,598 96,479 FRB Ser. 13-GC10, Class XA, IO, 1.861s, 2046 5,703,938 513,012 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.561s, 2046 853,000 813,728 FRB Ser. 13-GC10, Class E, 4.561s, 2046 414,000 350,331 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.894s, 2046 6,880,774 590,193 FRB Ser. 14-GC18, Class XA, IO, 1.441s, 2047 3,861,112 277,853 FRB Ser. 14-GC22, Class XA, IO, 1.236s, 2047 22,760,774 1,676,172 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.822s, 2045 239,000 255,056 FRB Ser. 11-GC3, Class D, 5.737s, 2044 265,000 279,942 FRB Ser. 06-GG6, Class XC, IO, 0.13s, 2038 34,652,744 10,638 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class XA, IO, 1.164s, 2047 4,007,014 266,514 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.714s, 2046 350,000 316,533 Ser. 14-C25, Class E, 0.033s, 2047 517,000 368,646 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 2.028s, 2047 4,332,637 355,926 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.569s, 2047 706,000 704,303 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 683,000 709,056 FRB Ser. 07-LD12, Class A3, 6.136s, 2051 55,191 55,273 Ser. 08-C2, Class ASB, 6 1/8s, 2051 324,886 338,518 FRB Ser. 06-LDP6, Class B, 5.682s, 2043 753,000 754,474 Ser. 06-LDP8, Class B, 5.52s, 2045 191,000 191,546 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 280,055 FRB Ser. 13-LC11, Class XA, IO, 1.703s, 2046 4,283,799 343,047 FRB Ser. 13-C16, Class XA, IO, 1.518s, 2046 7,727,708 475,061 FRB Ser. 06-LDP8, Class X, IO, 0.689s, 2045 18,020,262 80,803 FRB Ser. 07-LDPX, Class X, IO, 0.469s, 2049 18,214,733 180,945 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.421s, 2043 731,000 815,188 FRB Ser. 07-CB20, Class C, 6.384s, 2051 369,000 354,351 FRB Ser. 11-C3, Class E, 5.753s, 2046 978,000 1,042,179 FRB Ser. 11-C3, Class F, 5.753s, 2046 635,000 639,840 FRB Ser. 12-C6, Class E, 5.372s, 2045 391,000 395,296 FRB Ser. 12-C8, Class D, 4.821s, 2045 999,000 1,014,418 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 599,081 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 384,008 FRB Ser. 05-CB12, Class X1, IO, 0.466s, 2037 5,557,761 6,614 FRB Ser. 06-LDP6, Class X1, IO, 0.243s, 2043 30,771,270 28,925 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 374,541 381,470 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 222,247 235,582 Ser. 98-C4, Class H, 5.6s, 2035 334,211 346,426 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 $438,000 $427,733 Ser. 06-C7, Class A2, 5.3s, 2038 411,565 412,269 Ser. 06-C1, Class AJ, 5.276s, 2041 383,000 387,424 FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 2,659,896 24,750 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,013,176 FRB Ser. 06-C7, Class XCL, IO, 0.854s, 2038 29,686,801 237,791 FRB Ser. 06-C7, Class XW, IO, 0.854s, 2038 15,853,559 126,987 FRB Ser. 07-C2, Class XCL, IO, 0.739s, 2040 57,630,517 536,252 FRB Ser. 05-C7, Class XCL, IO, 0.271s, 2040 18,208,037 26,438 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 1,349,989 80 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.447s, 2048 435,000 380,155 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.475s, 2051 443,000 479,999 FRB Ser. 07-C1, Class A3, 6.029s, 2050 52,880 53,142 FRB Ser. 05-LC1, Class D, 5.602s, 2044 694,000 709,185 FRB Ser. 05-CKI1, Class B, 5.46s, 2037 1,242,000 1,243,490 FRB Ser. 05-CKI1, Class C, 5.46s, 2037 864,000 859,231 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.591s, 2039 703,669 1,238 FRB Ser. 05-MCP1, Class XC, IO, 0.517s, 2043 2,535,417 588 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.001s, 2037 69,529 4,436 FRB Ser. 05-C3, Class X, IO, 6.924s, 2044 380,166 5,132 FRB Ser. 06-C4, Class X, IO, 6.443s, 2045 1,720,212 233,433 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 636,000 646,348 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 299,337 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 316,190 FRB Ser. 06-4, Class XC, IO, 0.798s, 2049 48,669,101 255,513 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C17, Class XA, IO, 1.437s,2047 7,084,842 520,665 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 378,000 349,700 FRB Ser. 13-C11, Class D, 4.562s, 2046 204,000 192,046 FRB Ser. 13-C10, Class E, 4.218s, 2046 633,000 515,895 Ser. 14-C17, Class E, 3 1/2s, 2047 474,000 345,970 FRB Ser. 13-C13, Class XB, IO, 0.152s, 2046 55,988,000 599,240 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.861s, 2049 71,381 71,524 FRB Ser. 07-HQ12, Class A2FX, 5.861s, 2049 48,190 48,070 Ser. 07-IQ14, Class A2, 5.61s, 2049 283,650 286,289 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class E, 6.46s, 2043 441,000 443,999 FRB Ser. 11-C3, Class E, 5.355s, 2049 82,000 84,905 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 535,443 537,585 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 900,562 225,140 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.201s, 2045 519,000 521,112 Ser. 06-C24, Class AJ, 5.658s, 2045 469,000 473,690 FRB Ser. 06-C29, IO, 0.531s, 2048 27,380,754 125,678 FRB Ser. 07-C34, IO, 0.463s, 2046 7,382,139 55,366 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class F, 5.703s, 2042 204,947 204,490 FRB Ser. 06-C26, Class XC, IO, 0.183s, 2045 11,533,623 7,843 Putnam VT Income Fund 7 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.937s, 2045 $442,000 $416,143 Ser. 14-LC18, Class D, 3.957s, 2047 628,000 526,146 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.297s, 2046 600,000 632,850 FRB Ser. 13-C17, Class XA, IO, 1.748s, 2046 11,516,570 888,893 FRB Ser. 13-C14, Class XA, IO, 1.04s, 2046 17,474,032 873,702 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.648s, 2044 736,000 792,172 FRB Ser. 11-C4, Class E, 5.435s, 2044 368,000 384,183 FRB Ser. 14-C19, Class E, 5.137s, 2047 1,105,000 930,549 FRB Ser. 12-C7, Class D, 4.999s, 2045 931,000 957,357 FRB Ser. 12-C7, Class E, 4.999s, 2045 426,000 425,373 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 578,114 Ser. 14-C19, Class D, 4.234s, 2047 504,000 453,886 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 525,041 FRB Ser. 12-C9, Class XA, IO, 2.352s, 2045 7,072,764 722,907 FRB Ser. 11-C5, Class XA, IO, 2.133s, 2044 3,194,834 260,123 FRB Ser. 12-C10, Class XA, IO, 1.926s, 2045 20,129,344 1,858,945 FRB Ser. 13-C12, Class XA, IO, 1.622s, 2048 4,115,290 307,297 FRB Ser. 13-C11, Class XA, IO, 1.622s, 2045 7,505,034 500,451 Residential mortgage-backed securities (non-agency) (7.6%) BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A2, 1.216s, 2046 1,300,000 1,144,000 BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.151s, 2035 450,000 436,320 FRB Ser. 15-RR6, Class 3A2, 1.076s, 2046 260,000 223,600 Bear Stearns Asset Backed Securities I Trust FRB Ser. 06-EC2, Class M2, 0.605s, 2036 F 537,686 457,409 Citigroup Mortgage Loan Trust 144A Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 336,375 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-WFH4, Class M1, 0.467s, 2036 F 1,500,000 1,244,850 Credit-Based Asset Servicing and Securitization, LLC FRB Ser. 05-CB4, Class M4, 0.785s, 2035 325,000 261,625 First Franklin Mortgage Loan Trust FRB Ser. 05-FFH3, Class M3, 0.767s, 2035 480,000 402,960 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 77,731 8 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.667s, 2035 500,000 408,450 GSAA Trust FRB Ser. 05-6, Class M1, 0.617s, 2035 750,000 624,375 GSAMP Trust FRB Ser. 05-HE4, Class M3, 0.707s, 2045 F 2,325,000 1,892,550 FRB Ser. 06-HE2, Class M1, 0.507s, 2046 3,500,000 2,846,200 JPMorgan Mortgage Acquisition Trust FRB Ser. 06-CH1, Class M2, 0.475s, 2036 F 1,400,000 1,067,500 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 0.817s, 2035 450,000 367,465 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 180,000 144,000 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 270,725 270,725 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 0.687s, 2035 350,000 283,500 Park Place Securities, Inc. Asset-Backed Pass-Through Certificates FRB Ser. 05-WHQ4, Class M2, 0.677s, 2035 500,000 403,402 MORTGAGE-BACKED SECURITIES (44.0%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.697s, 2045 F $738,904 $651,101 FRB Ser. 05-AR19, Class A1C3, 0.687s, 2045 2,127,102 1,871,850 FRB Ser. 05-AR13, Class A1C4, 0.617s, 2045 4,105,970 3,551,664 FRB Ser. 05-AR17, Class A1B2, 0.597s, 2045 2,010,206 1,738,828 FRB Ser. 05-AR6, Class 2A1C, 0.527s, 2045 748,758 670,138 Wells Fargo Home Equity Asset-Backed Securities Trust FRB Ser. 05-3, Class M6, 0.857s, 2035 1,425,000 1,180,081 Total mortgage-backed securities (cost $123,976,352) CORPORATE BONDS AND NOTES (26.4%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $43,095 Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 46,000 46,456 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 294,250 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 184,000 182,684 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 74,074 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 60,583 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 48,176 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 111,823 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 94,798 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 122,791 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 14,989 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 376,000 349,757 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 145,000 127,693 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 245,000 262,471 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 100,000 106,554 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 20,075 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 34,960 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 140,000 145,775 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 105,400 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 115,000 155,098 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 39,000 50,153 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 365,000 456,422 Capital goods (0.4%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 110,000 103,882 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 165,075 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 308,000 416,669 8 Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Capital goods cont. Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 $205,000 $257,469 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 103,326 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 115,721 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 146,933 Communication services (2.7%) American Tower Corp. sr. unsec. notes 4s, 2025 R 235,000 229,688 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 235,000 213,844 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 235,000 224,121 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 83,469 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 256,619 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 689,199 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 403,565 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 111,000 122,516 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 87,851 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 475,000 504,056 SBA Tower Trust 144A notes 2.933s, 2017 175,000 179,329 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 246,279 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 748,509 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 249,063 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 668,977 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 157,511 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 92,591 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 12,605 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 53,400 1,402,284 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 250,467 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 78,690 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 541,000 475,278 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 49,474 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 109,429 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 513,712 Consumer cyclicals (2.6%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 288,593 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 420,000 526,553 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Consumer cyclicals cont. 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 $230,000 $313,161 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 203,000 220,509 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s,2044 150,000 148,913 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 496,000 644,941 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 126,900 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 128,621 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 300,946 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 58,380 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 642,218 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 90,000 100,400 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 175,000 178,980 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 250,000 252,987 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 110,000 107,784 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 76,969 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 280,000 323,212 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 429,333 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 78,000 88,535 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 37,000 40,188 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 106,916 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 107,365 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 304,219 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 131,563 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 201,000 245,788 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 127,631 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 71,237 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 14,000 13,980 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 24,000 29,773 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s,2028 105,000 133,515 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 91,160 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 110,000 111,554 Owens Corning company guaranty sr. unsec. notes 9s, 2019 114,000 135,974 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 56,000 54,517 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 276,439 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 40,000 39,700 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 100,000 95,460 Putnam VT Income Fund 9 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Consumer cyclicals cont. Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 $460,000 $604,264 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 40,050 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 120,000 122,137 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 409,392 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 504,985 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 345,000 445,851 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 96,000 109,643 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,300 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 25,000 24,500 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 75,000 74,625 CVS Pass-Through Trust sr. notes 6.036s, 2028 30,235 34,145 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 703,690 886,672 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 129,868 136,380 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 36,761 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 180,000 220,023 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 419,000 449,036 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 160,000 160,592 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 200,000 188,194 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 30,000 36,762 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 211,000 248,357 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 345,000 406,160 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 145,000 161,900 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 203,764 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 17,106 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 23,651 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 205,000 203,689 Energy (1.4%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s,2029 91,000 110,348 Anadarko Petroleum Corp. sr. unsec. notes 6.45s,2036 275,000 317,317 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 95,000 83,600 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 100,000 94,209 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 100,000 94,654 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 86,000 91,160 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Energy cont. Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $21,000 $22,523 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 116,092 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 263,852 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 250,040 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 171,042 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 301,073 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 793,485 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 215,000 188,282 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 143,126 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 172,000 185,434 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 88,822 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 75,000 86,329 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 6 1/2s, 2036 (Bermuda) 90,000 81,830 Williams Cos., Inc. (The) sr. unsec. notes 4.55s,2024 100,000 96,908 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 215,639 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 230,608 Financials (11.7%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 690,714 Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 202,116 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s,2022 105,000 104,937 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 265,000 256,888 American International Group, Inc. jr. sub. FRB 8.175s, 2058 706,000 934,744 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 874,032 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 330,000 321,407 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 475,299 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 140,000 142,450 AXA SA 144A jr. unsec. sub. FRN 6.379s, perpetual maturity (France) 400,000 418,252 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 200,000 216,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 150,216 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 627,573 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 503,000 495,455 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 140,000 144,900 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 247,000 242,060 10Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Financials cont. BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) $5,000 $5,125 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 525,761 BNP Paribas SA 144A jr. unsec. sub. FRN 7.195s, perpetual maturity (France) 100,000 118,000 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 210,823 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s,2022 210,000 216,573 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 511,000 525,448 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 99,750 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 56,000 55,160 Citigroup, Inc. jr. unsec. sub. FRB Ser. P, 5.95s, perpetual maturity 244,000 235,509 Citigroup, Inc. jr. unsec. sub. FRN 5 7/8s, perpetual maturity 33,000 33,330 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 70,000 71,134 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 466,536 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 259,904 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 175,000 221,813 Credit Agricole SA 144A jr. unsec. sub. FRN 7 7/8s, perpetual maturity (France) 200,000 205,604 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 192,209 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 315,000 329,175 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 218,313 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 448,000 548,417 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 332,000 316,269 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 R 190,000 197,212 EPR Properties unsec. notes 5 1/4s, 2023 R 300,000 314,532 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 24,250 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 171,000 160,313 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 879,132 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 765,000 817,020 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. A, 7 1/8s,2049 100,000 115,375 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 454,388 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 204,000 124,440 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 532,488 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB 8 1/8s, 2038 400,000 450,500 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 400,199 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 454,000 489,130 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Financials cont. Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R $105,000 $101,275 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R 175,000 172,136 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (Jersey) 130,000 198,250 HSBC Holdings PLC jr. unsec. sub. FRB 6 3/8s, perpetual maturity (United Kingdom) 315,000 315,788 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 720,000 784,526 ING Groep NV jr. unsec. sub. FRN 6s, perpetual maturity (Netherlands) 360,000 356,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 281,775 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 194,309 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 156,000 165,009 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 45,000 52,798 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN 7s, 2037 220,000 225,500 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 300,000 366,455 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 925,000 1,037,156 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 705,000 1,056,679 Merrill Lynch & Co., Inc. unsec. sub. FRN 1.046s,2026 100,000 91,822 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 336,227 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 920,000 1,155,520 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 93,288 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 170,000 176,306 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 355,000 374,969 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 274,594 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 78,019 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 75,000 67,500 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 548,594 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 99,167 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 42,000 44,885 Progressive Corp. (The) jr. unsec. sub. FRN 6.7s,2037 715,000 745,388 Prudential Financial, Inc. jr. unsec. sub. FRN 5 5/8s, 2043 149,000 154,029 Prudential Financial, Inc. jr. unsec. sub. FRN 5.2s, 2044 226,000 223,458 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 330,658 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 126,149 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 530,000 529,355 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 570,363 Putnam VT Income Fund 11 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Financials cont. Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) $800,000 $830,927 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 51,427 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 40,000 40,897 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 40,000 40,540 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 185,000 198,225 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 129,792 Standard Chartered PLC 144A jr. sub. FRB 7.014s, perpetual maturity (United Kingdom) 600,000 661,878 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB 1.286s, 2037 1,525,000 1,321,031 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 418,098 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 299,265 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 †† 200,000 209,000 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 335,875 Wells Fargo & Co. jr. unsec. sub. FRB Ser. U, 5 7/8s, perpetual maturity 115,000 117,300 Wells Fargo Bank, NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 1,110,000 1,439,109 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 459,951 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 265,000 265,678 ZFS Finance USA Trust V 144A FRB 6 1/2s, 2037 218,000 226,720 Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 60,000 59,304 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 75,000 71,404 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 37,000 36,650 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 302,000 380,013 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 178,241 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 97,425 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 295,005 HCA, Inc. company guaranty sr. notes 5s, 2024 95,000 96,663 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 65,000 64,501 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 65,000 64,778 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 125,000 127,853 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 R 95,000 90,606 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 80,000 85,600 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 105,915 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 164,770 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 199,000 196,104 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 281,000 296,615 CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Technology cont. Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 $115,000 $130,238 Oracle Corp. sr. unsec. unsub. notes 4 1/8s, 2045 140,000 129,822 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 220,825 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 78,504 82,037 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 19,000 17,844 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 237,830 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 250,747 283,345 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 183,926 197,261 Utilities and power (3.6%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 294,181 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 23,000 24,840 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 195,000 229,317 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 205,000 194,773 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 674,731 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 459,854 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 261,598 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 220,000 222,794 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 324,346 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 999,000 994,005 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 180,000 197,333 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 295,147 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 151,861 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 313,598 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s,2023 58,000 58,362 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 255,044 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 208,345 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 140,000 154,422 Kansas Gas and Electric Co. bonds 5.647s, 2021 129,132 130,423 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 86,000 78,124 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 245,000 288,625 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 226,958 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 227,176 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 161,000 198,076 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 165,000 173,818 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 192,771 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 265,000 307,735 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 256,008 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 470,561 12 Putnam VT Income Fund CORPORATE BONDS AND NOTES (26.4%)* cont. Principal amount Value Utilities and power cont. PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 $10,000 $9,964 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 610,000 559,675 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 513,312 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN 6.35s, 2067 (Canada) 915,000 869,250 Wisconsin Energy Corp. jr. unsec. sub. FRN 6 1/4s, 2067 815,000 757,950 Total corporate bonds and notes (cost $73,596,967) ASSET-BACKED SECURITIES (3.7%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $2,519,000 $2,519,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 8,515,000 8,515,000 Total asset-backed securities (cost $11,034,000) PURCHASED SWAP OPTIONS OUTSTANDING (1.5%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.0875)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.0875 $10,158,800 $346,009 (2.685)/3 month USD-LIBOR-BBA/ Sep-25 Sep-15/2.685 20,436,100 191,486 2.474/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.474 19,419,300 143,703 (1.548)/3 month USD-LIBOR-BBA/ Dec-17 Dec-15/1.548 97,096,500 130,109 2.434/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.434 19,419,300 108,360 2.391/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.391 38,838,600 104,087 2.2575/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.2575 19,799,600 29,303 2.1325/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.1325 19,799,600 7,722 2.151/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.151 38,838,600 39 Citibank, N.A. 2.493/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.493 19,975,800 211,144 2.403/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.403 19,975,800 133,838 (2.087)/3 month USD-LIBOR-BBA/ May-18 May-16/2.087 38,616,500 93,452 2.368/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.368 19,419,300 39,810 2.268/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.268 19,419,300 9,904 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 5,283,600 567,036 2.44375/3 month USD-LIBOR-BBA/ Aug-25 Aug-15/2.44375 39,951,600 373,547 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 5,283,600 359,575 PURCHASED SWAP OPTIONS OUTSTANDING (1.5%)* cont. Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International cont. 2.43375/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.43375 $39,951,600 $315,218 (2.70125)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.70125 39,951,600 100,678 Goldman Sachs International (2.82)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/2.82 7,727,625 570,685 2.4575/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.4575 39,951,600 375,945 (2.7475)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.7475 39,951,600 96,683 (2.18625)/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.18625 38,616,500 79,936 (2.5705)/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.5705 38,838,600 52,044 2.06625/3 month USD-LIBOR-BBA/ Jul-25 Jul-15/2.06625 42,479,000 2,549 JPMorgan Chase Bank N.A. 0.98/3 month USD-LIBOR-BBA/Sep-17 Sep-15/0.98 49,583,800 71,401 Total purchased swap options outstanding (cost $4,323,086) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Aug-15/$99.02 $16,000,000 $153,152 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/101.86 20,000,000 720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Call) Jul-15/103.42 20,000,000 20 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Sep-15/99.13 21,000,000 228,963 Total purchased options outstanding (cost $690,313) PREFERRED STOCKS (0.6%)* Shares Value Citigroup, Inc. Ser. K, $1.719 ARP 50,360 $1,342,598 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 15,500 347,200 Total preferred stocks (cost $1,687,270) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $486,696 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 393,246 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 290,057 Total municipal bonds and notes (cost $892,263) SHORT-TERM INVESTMENTS (15.2%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L 37,035,091 $37,035,091 SSgA Prime Money Market Fund Class N 0.04% P 520,000 520,000 U.S. Treasury Bills 0.02%, July 16, 2015 # §Δ $5,600,000 5,599,949 U.S. Treasury Bills 0.02%, October 1, 2015 § 810,000 809,964 U.S. Treasury Bills 0.03%, November 12, 2015 § 700,000 699,915 U.S. Treasury Bills zero%, October 15, 2015 § 125,000 124,993 Total short-term investments (cost $44,789,941) Total investments (cost $393,758,113) Putnam VT Income Fund13 Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period BKNT Bank Note bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $295,140,412. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ
